ORDER
PER CURIAM.
Movant Craig Beck appeals the motion court’s order denying his Rule 29.15 motion for post-conviction relief. Movant was convicted by a jury of distribution of a controlled substance near public housing, in violation of Section 195.218 RSMo. (1994). In his motion, Movant claimed he was denied effective assistance of counsel, due process of law, and a fair trial because trial counsel failed to offer a defense instruction for the lesser-included offense of possession of a controlled substance. The motion court denied Movant’s request for post-conviction relief without an evidentia-ry hearing.
We have reviewed the parties’ briefs and the record on appeal. Finding no clear error, we affirm. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
The order denying Movant’s Rule 29.15 motion for post-conviction relief is affirmed. Rule 84.16(b).